Citation Nr: 0200830	
Decision Date: 01/24/02    Archive Date: 02/05/02

DOCKET NO.  01-00 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left ankle 
disability.

3. Entitlement to service connection for an anxiety disorder.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1991 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claims of entitlement to service connection for 
the following:  1) right knee disability; 2) left knee 
disability; 3) left ankle disability; 
4) right big toe disability; 5) stomach problems; 6) right 
hand laceration; 
7) residuals, concussion; 8) anxiety disorder; and 9) alcohol 
abuse.  

In February 2000, the veteran submitted a statement wherein 
he requested to reopen his VA claim.  The RO construed this 
statement as a notice of disagreement with respect to the 
following issues:  1) right knee disability; 2) left knee 
disability; 
3) left ankle disability; 4) anxiety disorder; and 5) alcohol 
abuse.  See 38 C.F.R. § 20.201 (2001).  In March 2000, the RO 
issued a statement of the case (SOC) as to these five issues.

In January 2001, the RO received correspondence from the 
veteran dated May 2000.  Based on various notations in the 
file, it appears the RO accepted this correspondence as a 
substantive appeal in lieu of a VA Form 9.  Upon review of 
the veteran's correspondence, the Board notes that he 
specifically stated "[t]here are three areas that I disagree 
with, right knee, left ankle and mental disorder."  When a 
SOC addresses several issues, the substantive appeal must 
either indicate that the appeal is being perfected as to all 
those issues or specifically identify the issues appealed.  
38 C.F.R. § 20.202 (2001).  Accordingly, accepting the 
veteran's May 2000 correspondence as a substantive appeal, 
the Board finds that an appeal has been perfected only with 
regard to the right knee, left ankle and anxiety disorder.  
The claims of entitlement to service connection for a left 
knee disability and alcohol abuse are not currently before 
the Board.

Additionally, according to a March 2000 deferred rating 
decision, the RO construed the veteran's February 2000 
correspondence to include a claim of entitlement to service 
connection for a right ankle disability.  The claims folder 
does not contain a rating decision with respect to this 
issue.  Moreover, the February 2000 rating action denied 
service connection for left knee disability; right big toe 
disability; stomach problems; right hand laceration; and 
residuals, concussion as not well grounded.  That basis for a 
denial no longer exists.  The Board refers these matters to 
the RO for the appropriate action.
FINDINGS OF FACT

1. The veteran complained of right knee pain during service, 
variously diagnosed as patellofemoral joint syndrome, 
iliotibial band syndrome, medial collateral sprain, 
popliteal sprain, status post soft tissue injury, patellar 
femoral syndrome and tendonitis.  Chronic right knee 
disability was not identified in service and the record 
does not contain evidence of a current right knee 
disability.

2. The veteran was treated one time during service for left 
ankle pain that was acute and transitory and resolved 
without residual disability.  The record does not contain 
evidence of a current left ankle disability.

3. Service medical records are negative for any psychiatric 
treatment during service and there is no competent medical 
evidence relating a current anxiety disorder to his active 
service.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred during active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2. A left ankle disability was not incurred during active 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

3. An anxiety disorder was not incurred during active 
service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the March 2000 SOC 
and the August 2001 supplemental statement of the case (SSOC) 
of the laws and regulations pertaining to service connection 
and of the evidence necessary to substantiate his claims.  In 
June 2001, the veteran was informed of the VCAA and that VA 
would assist him in obtaining evidence to support his claims.  
The Board concludes that the discussions in the SOC, the SSOC 
and the VCAA letter, adequately informed the veteran of the 
evidence needed to substantiate his claims and complied with 
VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claims, the veteran reported post-service 
treatment at Calhoun County Mental Health Center, the VA 
medical center (VAMC) in St. Louis and VAMC Columbia.  
Records from VAMC Columbia for the period beginning October 
1993 were requested and records from December 1999 to 
February 2000 were received.  Records from VAMC St. Louis for 
the period beginning October 1993 were also requested.  The 
claims folder contains a June 2000 notation that there was no 
record of the veteran at VAMC St. Louis.  

The Board notes that identified treatment records from the 
Calhoun County Mental Health Center have not been obtained.  
On his claim for compensation, the veteran indicated that he 
had received treatment at this facility in 1997 and 1999.  
Subsequently, in a January 2000 statement, the veteran 
indicated he had only received treatment once from the mental 
health center.  As explained below, the Board does not 
dispute that the veteran suffers from an anxiety disorder.  
However, there is no evidence that any anxiety disorder was 
incurred during active service.  As such, evidence that the 
veteran received mental health treatment or was diagnosed 
with an anxiety disorder several years after service will not 
assist the veteran in substantiating his claim and therefore, 
the veteran is not prejudiced by the lack of these records.

The veteran was given the opportunity to present argument at 
a RO hearing.  A hearing was originally scheduled for April 
2000 and subsequently rescheduled at the veteran's request to 
June 2000.  The veteran failed to report for this hearing.  

Further, in keeping with the duty to assist, the veteran was 
scheduled for VA examinations on two occasions in July 2001 
and he failed to report.  The claims folder does not contain 
copies of the notification letters; however, in the absence 
of clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  See Mindenhall v. 
Brown, 7 Vet. App. 271 (1994) (applying the presumption of 
regularity to procedures at the RO level).  The veteran has 
not asserted that he did not receive notice of the scheduled 
VA examinations.  Additionally, the August 2001 SSOC clearly 
informed the veteran of his failure to report for his 
examination.  The veteran has not responded to the SSOC and 
has not indicated a willingness to report for an examination. 

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances in this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran contends that he is entitled to service 
connection for a right knee disability, a left ankle 
disability and an anxiety disorder.  According to the 
veteran, his Army experience was not the best part of his 
life and after leaving the Army he has had numerous physical 
and mental problems which he believes are related to his 
military service.

Right Knee Disability

Service medical records indicate that on examination for 
enlistment in August 1990, no right knee abnormalities were 
noted and lower extremities were determined to be normal.  In 
August 1991, the veteran was seen for complaints of right 
knee pain for three days.  He did not report any trauma or 
history of previous injury.  Assessment was patellofemoral 
joint syndrome.  

In May 1992, the veteran was seen with complaints of knee and 
hip pain.  He reported that he was injured on a jump by 
landing in the tree line.  On physical examination, range of 
motion in the right knee was 0 degrees to 130 degrees.  
Assessment was: 1) right medial collateral ligament sprain 
and iliotibial band syndrome; and 2) right hip adductor 
strain.  The veteran was placed on profile for 14 days.  
Subsequently, the veteran was seen for follow up of his right 
knee.  Assessment was resolving right iliotibial band 
syndrome.  The profile was continued for 30 days.  

In June 1992, the veteran was seen again with complaints of 
right knee and hip pain.  He reported having a bad landing 
from a jump approximately two months prior.  Assessment was 
right medial collateral ligament and popliteal sprain and 
right adductor strain.  The profile was continued for another 
14 days.  Approximately two weeks later, the veteran returned 
for follow up.  Assessment was status post soft tissue injury 
right hip and right knee.

In August 1992, the veteran was seen for complaints related 
to his right knee.  He reported reinjuring the extremity on a 
road march.  Assessment was tendonitis right knee; patellar 
femoral syndrome right knee.  

In June 1993, the veteran was seen for complaints of chronic 
right knee pain.  Assessment was "? [t]endonitis ?"  The 
Board notes that no separation examination is of record.

In December 1999, the veteran underwent a mental health 
assessment at VAMC Columbia and reported knee problems.  
During a psychiatric assessment in February 2000, the veteran 
also reported having chronic knee pain.  Despite complaints 
of knee pain, the record does not contain a current diagnosis 
of a right knee disability.  

Service medical records establish that the veteran complained 
of right knee pain on numerous occasions during service, 
resulting in treatment and various diagnoses.  
Notwithstanding, there is no showing that right knee problems 
in service were chronic in nature and the record does not 
contain any evidence that the veteran currently suffers from 
right knee disability which is etiologically related to the 
service.  As such, service connection is not established.

Left Ankle Disability

On examination for enlistment in August 1990, the veteran did 
not report any left ankle problems and none were noted.  
Service medical records establish that in December 1992, the 
veteran presented with complaints of left ankle pain 
extending into his lower shin.  The veteran reported that the 
pain came after sprinting and that it hurt to walk or put 
weight on it.  On examination, there was no deformity, 
redness or swelling although point tenderness in front of the 
ankle was noted.  Distal pulses and sensation were intact.  
Assessment was left ankle pain with instructions to return to 
clinic as needed.  Service medical records do not evidence 
further treatment for left ankle pain.  

The record does not contain any evidence of post-service 
treatment for a left ankle disability.  Further, there is no 
evidence the veteran suffers from a current left ankle 
disability which is etiologically related to his left ankle 
pain during service.  Therefore, based on the evidence of 
record, the Board finds that the veteran's in-service left 
ankle pain was acute and transitory and subsided without 
producing residual disability.  Consequently, service 
connection is not warranted.

Anxiety Disorder

In December 1999, the veteran underwent an initial mental 
health assessment with complaints of constant anxiety and 
panic attacks.  He reported treatment at Ft. Bragg on one 
occasion in 1993 for panic attacks and depression.  He 
indicated that he was airborne infantry and parachuted while 
in the Army.  He stated that he was injured and that he 
received a hard time when he tried to leave the airborne and 
that this caused him a lot of anxiety.  Assessment was:  rule 
out social anxiety disorder vs. panic disorder with 
agoraphobia.  

In January 2000, the veteran was admitted into the substance 
abuse treatment program.  He subsequently underwent a 
psychological evaluation and was diagnosed with alcohol abuse 
and social anxiety disorder by history.  The veteran was 
discharged from the substance abuse treatment program in 
February 2000 after completing services successfully.

Based on the evidence of record, the veteran may have a 
current anxiety disorder.  The Board acknowledges the 
veteran's reports of receiving treatment during service for 
panic attacks and depression.  However, this assertion is not 
supported by objective evidence of record.  Service medical 
records do not document any in-service complaints of or 
treatment for anxiety or any other psychiatric problem.  
Further, the record does not contain any competent medical 
evidence that the veteran's current anxiety problems are 
related to his active service.  Accordingly, service 
connection for an anxiety disorder is not established.

The Board finds that the preponderance of evidence is against 
the veteran's claims of entitlement to service connection for 
a right knee disability, a left knee disability and an 
anxiety disorder.  Therefore, the rule regarding reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001); see Gilbert, supra.  



ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for an anxiety disorder is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

